Citation Nr: 0715303	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) by 
reason of being housebound.

2.  Entitlement to a disability evaluation in excess of 10 
percent for status post bunionectomy, left great toe.

3.  Entitlement to a disability evaluation in excess of 10 
percent for status post bunionectomy, right great toe.

4.  Entitlement to a disability evaluation in excess of 60 
percent for chronic low back syndrome.

5.  Entitlement to a disability evaluation in excess of 30 
percent for fracture of the right femur with right hip 
disability.

6.  Entitlement to a disability evaluation in excess of 10 
percent for a right knee disorder.

7.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder with organic mood 
and personality changes.

8.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of head trauma.

9.  Entitlement to a disability evaluation in excess of 10 
percent for loss of taste.

10.  Entitlement to a disability evaluation in excess of 10 
percent for loss of smell.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1977 
to December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) San Diego, 
California, Regional Office (RO) that, in pertinent part, 
denied the veteran's claim for special monthly compensation 
(SMC) by reason of being housebound.  Although the RO had 
also denied SMC by reason being in need of aid and 
attendance, the veteran has limited his perfected SMC appeal 
to that of housebound status.  

In addition to the denial of housebound status as noted 
above, the June 27, 2003 rating decision addressed numerous 
other claims.  Service connection was granted for status post 
bunionectomy, left and right great toe, and an evaluation of 
10 percent for each foot was assigned, effective from 
December 1, 2002; the disability evaluation for chronic low 
back syndrome was increased to 60 percent, effective from 
June 28, 2002; the disability evaluation for fracture of the 
right femur with right hip disability was increased to 30 
percent, effective from June 28, 2002; the disability 
evaluation of a right knee disorder was increased to 10 
percent, effective from June 28, 2002; a disability 
evaluation in excess of 50 percent for post-traumatic stress 
disorder with organic mood and personality changes was 
denied; a disability evaluation in excess of 10 percent for 
residuals of head trauma was denied; a disability evaluation 
in excess of 10 percent for loss of taste was denied; and a 
disability evaluation in excess of 10 percent for loss of 
smell was denied.  In April 2004, the veteran submitted a 
written statement expressing that he was "filing a 'Notice 
of Disagreement' with the VA rating decision dated June 27, 
2003."  This statement must be construed as a notice of 
disagreement with respect to all of the issues that were 
addressed in that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Special monthly compensation (SMC) by reason of being 
housebound may be paid if a veteran has a single service-
connected disability rated 100 percent (not including ratings 
based upon unemployability under 38 C.F.R. § 4.17) and either 
(1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2006).

It is critical to emphasize that the threshold requirement 
for establishing entitlement to SMC based on housebound 
status is that there must be a single service connected 
disability rated or ratable at 100 percent.  The veteran has 
several serious service-connected disabilities involving 
different bodily systems, including a chronic low back 
disability rated as 60 percent disabling, post-traumatic 
stress disorder with organic mood and personality changes 
rated as 50 percent disabling, and residuals of a fracture of 
the right femur with right hip disability, rated as 30 
percent disabling.  Significantly, however, none of the 
veteran's service-connected disabilities have been rated at 
100 percent.  

In a November 2005 deferred rating decision, a Decision 
Review Officer (DRO) at the RO indicated that there is 
evidence in the veteran's VA Medical Center (VAMC) treatment 
records that his disabilities have gotten worse.  
Specifically, the DRO noted that the veteran's service-
connected post-traumatic stress disorder had worsened and 
that there may be secondary depression due to his service-
connected disorders.  It was further noted that the treatment 
records also indicated that the veteran has recently been 
relegated to the use of a wheelchair due to his service-
connected back and lower extremities disorders.  The DRO 
recommended that pertinent VA examinations be provided for 
the adjudication of the veteran's claim on appeal.  The Board 
concurs with that recommendation.  

The veteran's claim for SMC under housebound status turns 
upon whether a 100 percent rating can be established for one 
of the veteran's service-connected disorders, and the 
disorders in question appear to have worsened since the last 
VA examination.  Given that the level and nature of 
impairment that is caused by each of the veteran's service-
connected disabilities is critical to the current appeal, and 
that the question is a medical one, medical examinations are 
required.   

In April 2004, the veteran submitted a statement that must be 
construed as a notice of disagreement with the following 
issues:  Entitlement to a disability evaluation in excess of 
10 percent for status post bunionectomy, left great toe; 
entitlement to a disability evaluation in excess of 10 
percent for status post bunionectomy, right great toe; 
entitlement to a disability evaluation in excess of 60 
percent for chronic low back syndrome; entitlement to a 
disability evaluation in excess of 30 percent for fracture of 
the right femur with right hip disability; entitlement to a 
disability evaluation in excess of 10 percent for a right 
knee disorder; entitlement to a disability evaluation in 
excess of 50 percent for post-traumatic stress disorder with 
organic mood and personality changes; entitlement to a 
disability evaluation in excess of 10 percent for residuals 
of head trauma; entitlement to a disability evaluation in 
excess of 10 percent for loss of taste; and entitlement to a 
disability evaluation in excess of 10 percent for loss of 
smell.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement has been filed as to its 
denial, the appellant is entitled to a statement of the case, 
and the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Additional due process requirements may be applicable as a 
result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have treated him for any 
disability since December 2004, the date 
of the most recent treatment records in 
the claims file.  

2.  After securing any necessary 
release(s), request records of any 
identified treatment, and associate all 
records received with the claims file.  If 
private treatment is reported and those 
records are not obtained, tell the 
appellant, and provide him an opportunity 
to obtain the records and submit them in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159(c)

3.  Then, schedule the veteran for 
complete and thorough VA housebound 
examination, to include such special 
examinations as may be deemed necessary by 
the examiner to obtain sufficient 
information to apply the appropriate 
rating criteria to all of the veteran's 
disabling conditions.  Such additional 
examinations should include, at the very 
least, a mental disorders examination to 
determine the severity of the veteran's 
post-traumatic stress disorder, and any 
other disorder deemed to be caused by the 
veteran's service-connected disabilities; 
and an orthopedic and a neurological 
examination to evaluate all such 
disabilities.  If any additional 
examinations are needed to properly assess 
the veteran's disabling disabilities, they 
should be accomplished.  The claims folder 
and a copy of this remand must be made 
available to and thoroughly reviewed by 
the examiners in conjunction with the 
examinations.  The examiners should 
conduct all necessary tests in order to 
determine the severity of the appellant's 
medical disorders.  Written copies of the 
reports of all examinations conducted 
should be associated with the claims file.  

4.  Thereafter, first readjudicate all of 
the veteran's disability claims for which 
he filed an NOD under applicable rating 
criteria, and then readjudicate the 
veteran's claim regarding entitlement to 
special monthly pension by reason of being 
housebound.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative  should be provided a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

5.  The veteran and his representative 
must be advised of the need to file a 
substantive appeal as to any claims 
addressed in the SSOC.  38 C.F.R. § 
20.302(b) (2006).  Then, only if the 
appeal is timely perfected, the issues 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for all scheduled VA 
examinations, is critical, and failure to report for all 
scheduled examinations may result in the denial of his 
claims. 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



